MacIntyre, J.
G. W. Cooper Jr. testified as follows: “I am a license inspector for the City of Atlanta. I inspected the filling-station being operated by Mr. A. O. Allen . . in the City of Atlanta. Mr. Allen has no license. He is operating on a veteran’s license issued by the ordinary of Eulton County to a veteran by the name of Ed Johnson. . . He claims that the veteran bought the business and he is operating it for him on a percentage basis, but I have never seen the veteran at the place of business. So far as I know, he is furnishing the license.” Edward Johnson testified: “I have bought the filling-station at the corner of Courtland and Houston Streets in the City of Atlanta, and I own the lease, stock of goods, the equipment and the business. I have a license to operate a business, which was issued to me by the ordinary of Eulton County because I am a disabled veteran of the World War. . . Mr. Allen has no interest in the business, and he does not share any of the losses. He is employed by me to run the business. I pay him a salary of $15 per week, and a percentage of the profits. Mr. Allen had no money to invest when I bought that station, and he has never put one dime in it, and has never owned any interest in it.” The defendant made a statement which was substantially the same as the testimony of the witness Johnson. In passing on the certiorari to the recorder’s court of the City of Atlanta, the judge of the superior court rendered the following judgment: “Upon hearing the certiorari in the above-stated case, the court is of the opinion that the evidence authorized the finding that the plaintiff in certiorari was using the veteran’s license of Edwin *188Johnson to conduct a business for his own benefit. Wherefore the within certiorari is overruled and dismissed.”
The undisputed evidence shows the defendant had no interest in ■the business, and was running the filling-station merely as the employee of another person who was operating under a license issued by the ordinary of Fulton County on the ground that the employer was “a disabled veteran of the World War.” The judge erred in overruling the certiorari. Code of 1933, § 84-2011; Town of Fairburn v. Edmondson, 162 Ga. 386 (134 S. E. 51); Coxwell v. Goddard, 119 Ga. 369 (46 S. E. 412); Hartfield v. Columbus, 109 Ga. 112 (2) (34 S. E. 288); Anglin v. State, 12 Ga. App. 159 (76 S. E. 992).

Judgment reversed.


Broyles, C. J., and Guerry, J., concur.